As filed with the Securities and Exchange Commission on September 1, 2016 Securities Act File No. 333-212963 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 // Pre-Effective Amendment No. / / // Post-Effective Amendment No. /1/ / X / (Check appropriate box or boxes) PUTNAM VARIABLE TRUST (Exact Name of Registrant as Specified in Charter) One Post Office Square, Boston, Massachusetts 02109 (Address of Principal Executive Offices) (617) 292-1000 (Area Code and Telephone Number) ROBERT T. BURNS , Vice President Putnam Variable Trust One Post Office Square Boston, Massachusetts 02109 (Name and address of agent for service) Copy to: BRYAN CHEGWIDDEN, Esquire ROPES & GRAY LLP 1211 Avenue of the Americas New York, New York 10036 Title of Securities Being Registered: Class IA of Putnam VT Growth Opportunities Fund, a series of the Registrant Class IB of Putnam VT Growth Opportunities Fund, a series of the Registrant Approximate date of Proposed Offering: As soon as practicable after the effective date of the Registration Statement. An indefinite amount of the Registrant’s securities have been registered under the Securities Act of 1933 pursuant to Rule 24f-2 under the Investment Company Act of 1940. In reliance upon such Rule, no filing fee is paid at this time. A Message from the President and Chair Putnam VT Voyager Fund August 31, 2016 Dear Fellow Shareholder: We are sending this prospectus to you because you are the owner of a variable life insurance or annuity contract funded by shares of Putnam VT Voyager Fund (herein, a shareholder). The Board of Trustees of Putnam VT Voyager Fund is pleased to announce the upcoming merger of Putnam VT Voyager Fund with and into Putnam VT Growth Opportunities Fund. In this merger, shares of Putnam VT Voyager Fund would, in effect, be exchanged for shares of Putnam VT Growth Opportunities Fund with an equal total net asset value. The exchange is expected to be tax free for federal income tax purposes. Both Putnam VT Voyager Fund and Putnam VT Growth Opportunities Fund seek capital appreciation. Both funds pursue the same investment strategy, investing mainly in common stocks of U.S. companies, with a focus on growth stocks. Putnam VT Voyager Fund has the ability to invest a greater portion of its assets in midsize companies. Putnam Management has recommended the proposed merger because it believes that it is in the best interests of shareholders of Putnam VT Voyager Fund. Because the funds have the same portfolio manager, identical investment goals and pursue the same investment strategies, Putnam Management believes the most effective way to manage the Putnam VT Voyager Fund is to combine the fund with Putnam VT Growth Opportunities Fund. This is expected to result in expense savings for shareholders as costs are spread over a larger, combined fund. Following the merger (after payment of the costs of the merger), Putnam VT Voyager Fund shareholders would be invested in a larger fund with a lower total expense ratio. The Trustees of your fund have carefully reviewed the terms of the proposed merger and unanimously approved the proposed merger. We are not asking you for a proxy, and you are requested not to send a proxy. Details regarding the terms of the merger, and its potential benefits and costs to shareholders, are discussed in the prospectus, which we urge you to review carefully. Prospectus August 31, 2016 Acquisition of the assets of Putnam VT Voyager Fund One Post Office Square Boston, Massachusetts 02109 1-617-292-1000 by and in exchange for shares of Putnam VT Growth Opportunities Fund One Post Office Square Boston, Massachusetts 02109 1-617-292-1000 Questions and Answers Regarding the Merger 3 Risk Factors 10 Information about the Merger 13 Other Information 22 Appendix A — Form of Agreement and Plan of Reorganization 24 This prospectus relates to the merger of Putnam VT Voyager Fund with and into Putnam VT Growth Opportunities Fund. As a result of the merger, each owner of a variable life insurance or annuity contract funded by shares of Putnam VT Voyager Fund (herein, a “shareholder”) will receive shares of the corresponding class of Putnam VT Growth Opportunities Fund equal in aggregate value at the date of the exchange to the aggregate value of the shareholder’s Putnam VT Voyager Fund shares. The prospectus explains concisely what you should know about the merger and (together with the enclosed current prospectus of Putnam VT Growth Opportunities Fund) investing in Putnam VT Growth Opportunities Fund, a diversified series of Putnam Variable Trust, an open-end registered management investment company. Please read this prospectus and keep it for future reference. All shareholders of Putnam VT Voyager Fund as of September 1, 2016 will receive this prospectus. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY This prospectus is being mailed with a copy of the current prospectus of Putnam VT Growth Opportunities Fund. The statement of additional information relating to the merger, dated August 31, 2016 (the “ Merger SAI
